Citation Nr: 0302547	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for left ear hearing loss disability.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The Board notes that at the November 2001 hearing, the 
veteran raised an issue of service connection for tinnitus.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board additionally notes that following the November 2001 
hearing, it conducted additional development as to the 
veteran's claim for an increased evaluation for left ear 
hearing loss disability.  The case is now ready for appellate 
review. 


FINDING OF FACT

Left ear hearing loss disability is manifested by an average 
pure tone threshold of 105 decibels.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation for left ear hearing 
loss disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the April 1999 statement 
of the case and the November 1999 and October 2001 
supplemental statements of the case.  Specifically, in the 
April 1999 statement of the case, the RO provided the 
provisions of the regulation that applies to hearing loss, 
which showed the veteran how a disability evaluation is 
determined based upon the decibel loss and the percent 
discrimination.  Thus, this demonstrated to the veteran what 
type of hearing loss he must show in his left ear to warrant 
a compensable evaluation.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
October 2001 supplemental statement of the case, the RO 
provided the veteran with the provisions of the VCAA.  This 
included the provisions which address VA's duty to assist a 
claimant in obtaining records.  That part of the law 
indicates that as long as the veteran provides adequate 
information to identify the records, VA will obtain them, 
whether the records are located at a federal facility or a 
private facility.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The veteran has not reported having received any 
treatment from VA, except having undergone VA examinations, 
which examination reports are of record.  The veteran 
submitted private medical records with his substantive 
appeal.  The veteran has not alleged that there exists any 
records that VA has not obtained.  Finally, in accordance 
with its duty to assist, the RO, and the Board, had the 
veteran undergo several VA examinations related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection for left ear hearing loss was granted by 
means of a May 1976 rating decision and assigned a 10 percent 
evaluation, effective September 30, 1975.  In a September 
1996 rating decision, the RO determined that the May 1976 
rating decision had clear and unmistakable error in granting 
the veteran a 10 percent evaluation and assigned a 0 percent 
evaluation, effective September 30, 1975.  The veteran has 
remained at the noncompensable evaluation since that time.

In September 1998, the veteran filed a claim for an increased 
evaluation for left ear hearing loss.

A November 1998 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

40
40
50
65

Speech audiometry revealed speech recognition ability of 
86 percent in the left ear.

An April 1999 private audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

70
65
65
75

Speech audiometry revealed speech recognition ability of 
64 percent in the left ear.

A July 1999 VA audiological evaluation report shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

55
50
55
60

Speech audiometry revealed speech recognition ability of 
76 percent in the left ear.  

A January 2001 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

55
45
50
60

Speech audiometry revealed speech recognition ability of 
80 percent in the left ear.  

In November 2001, the veteran and his sister testified at a 
personal hearing before the undersigned Board Member.  The 
veteran's sister stated that the veteran had difficulty 
understanding what she and other family members said to him.  
She stated that he would repeat what was said to him and that 
they were very different.  The veteran stated he felt his 
hearing loss had gotten worse since 1999.

An August 2002 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

105
105
105
105

Speech audiometry revealed speech recognition ability of 
82 percent in the left ear.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that during the pendency of this appeal, the 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2002).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Board notes that the changes 
made are more favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2002).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

Under 38 C.F.R. § 4.86(a) (2002), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for left ear hearing loss disability.  
The Board is aware that the audiological evaluations done in 
November 1998, April 1999, July 1999, and January 2001 would 
not provide the veteran with a compensable evaluation.  
However, the August 2002 audiological evaluation shows that 
the veteran has greater than 55 decibels in the four 
specified frequencies and that it is up to the rating 
specialist to assign the Roman numeral from Table VI or Table 
VIa.  The Board finds that resolving all reasonable doubt in 
favor of the veteran, that based upon the average pure tone 
threshold loss of 105, that it will assign the veteran a 
Roman numeral XI from Table VIa.  Since the veteran is 
service connected for the left ear only, a Roman numeral I is 
assigned for the right ear.  Combining the two in Table VII, 
a 10 percent evaluation is warranted.  

The Board must consider whether an evaluation in excess of 
10 percent is warranted and finds that the preponderance of 
the evidence is against such finding.  The maximum evaluation 
that the veteran could obtain for service-connected hearing 
loss in one ear only is 10 percent.  Accordignly, an 
evaluation in excess of 10 percent is not available.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).




ORDER

A 10 percent evaluation for left ear hearing loss disability 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

